NUMBER 13-15-00015-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                              IN RE ALFREDO SOBREVILLA


                           On Petition for Writ of Mandamus
                               and Writ of Prohibition.


                               MEMORANDUM OPINION

               Before Justices Benavides, Perkes, and Longoria
                      Memorandum Opinion Per Curiam1

        Relator, Alfredo Sobrevilla, filed a petition for writ of mandamus and writ of

prohibition in the above cause on January 7, 2015, contending that the trial court abused

its discretion in granting a new trial following a jury verdict without specifically stating its

reasons for doing so. The Court requested and received a response to the petition from




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); TEX.
R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
the real party in interest, Brownsville Independent School District. Relator now seeks to

dismiss this original proceeding with prejudice on grounds that the parties have resolved

their dispute.

       The Court, having examined and fully considered the motion to dismiss, is of the

opinion that it should be granted. Accordingly, the stay previously imposed by this Court

is LIFTED. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting

temporary relief is effective until the case is finally decided.”). We GRANT the motion to

dismiss and we DISMISS this original proceeding with prejudice.

                                                PER CURIAM

Delivered and filed the
18th day of February, 2015.




                                            2